Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gotoh (US 20150206484).
Regarding claim 1 Gotoh teach a display device ([0028] FIG. 1 is a functional block diagram showing the configuration of a main part of a display apparatus) comprising: 
light-emitting elements in a backlight divided into a plurality of areas, the light-emitting elements being arranged in such a manner as to correspond to the plurality of areas ([0028] FIG. 1 is a functional block diagram showing the configuration of a main part of a display apparatus as LED1…LED4 are arranged in plurality of areas); and 
a drive unit configured to drive the light-emitting elements in the plurality of areas ([0052] The backlight 12 includes a driving control section 121, a connecting section 125, four light emitting devices LED 1 to LED 4, and LED drivers 126, 127) by time division ([0008]) based on an input image every prescribed period of time ([0015] The present invention has been made in view of these circumstances and has an object to provide a display apparatus that includes a display panel for displaying an image based on a vertical synchronization signal and a horizontal synchronization signal and a plurality of light emitting devices which illuminates the display panel from the back side of the display panel, and turns on and turns off the plurality of light emitting devices divided into several groups, the display apparatus being possible to reduce the number of drivers required (using quantity) without increasing controllable CHs (channels) in a driver for driving a light emitting device by dividing the cycle of the vertical synchronization signal into the periods equal to the number of light emitting device groups and successively turning on and turning off each group), 
the drive unit turning on all the light-emitting elements in the plurality of areas in a partial period of the prescribed period of time and driving those light-emitting elements in at least one of the plurality of areas based on the input image in a remaining period of the prescribed period of time (fig. 5, [0080] The connecting section 125 connects the power source 13 to the light emitting device group 1 or the light emitting device group 2 in response to a switching signal from the switching signal output section 123. That is, in a case where a "High" switching signal (expressed by the dotted line in FIG. 5) is outputted, the connecting section 125 connects the power source 13 to the first terminal 125a, and a voltage is supplied (expressed by the dotted arrows in FIG. 5) to the light emitting device group 1 (light emitting device LED 1 and light emitting device LED 2). [0081] At this time, the LED driver 127 turns on the light emitting device LED 1 based on the PWM 1 (expressed by the dotted lines in FIG. 5) to be outputted from the PWM control section 124, the LED driver 126 turns on the light emitting device LED 2 based on the PWM 2 (expressed by the dotted lines in FIG. 5) to be outputted from the PWM control section 124. [0082] In other words, luminance control is performed based on the PWM 1 and PWM 2 relative to the light emitting device LED 1 and the light emitting device LED 2 while a "High" switching signal from the switching signal output section 123 is outputted as an output signal, that is, during the sub-period).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gotoh (US 20150206484) in view of Onishi (US 20110012937).
Regarding claim 2 Gotoh is silent on wherein the drive unit changes a duration of the partial period of the prescribed period of time.
However Onishi teach wherein the drive unit changes a duration of the partial period of the prescribed period of time ([0069] In reality, the desired chromaticity and brightness (this will be described later) change over time based on for example, a video signal, and therefore the period of a drive pulse changes from time to time).
Therefore it would have been obvious to one of the ordinary skilled in the art to combine Gotoh in light of Onishi treaching so that it may include wherein the drive unit changes a duration of the partial period of the prescribed period of time.
The motivation is to wherein the drive unit changes a duration of the partial period of the prescribed period of time.
Regarding claim 3 Gotoh in light of Onishi teach wherein the drive unit changes the duration of the partial period of the prescribed period of time in accordance with a prescribed condition (Onishi: [0069] In reality, the desired chromaticity and brightness (this will be described later) change over time based on for example, a video signal, and therefore the period of a drive pulse changes from time to time).

Regarding claim 4 Gotoh in light of Onishi teach wherein the drive unit changes the duration of the partial period in accordance with a screen luminance setting of the display device (Onishi: fig. 4, S200 also [0069]).

Regarding claim 5 Gotoh in light of Onishi teach wherein the drive unit changes the duration of the partial period (Onishi: [0069]) in accordance with an application (fig. 2, item 125) used on the display device. 

Regarding claim 6 Gotoh in light of Onishi teach wherein the drive unit changes the duration of the partial period (Onishi: [0069]) in accordance with a power supply status (fig. 2, power source) of the display device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Seong et al. US 20080238858


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687. The examiner can normally be reached M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625